Citation Nr: 1813386	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-18 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a disability rating in excess of 10 percent for pseudofolliculitis barbae (PFB), to include whether a reduction from 30 percent to 10 percent effective July 1, 2011 was proper.

3.  Entitlement to a disability rating in excess of 10 percent for epicondylitis of the left elbow.

4.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine with herniation of L5-S1 and severe bilateral encroachment (lumbar spine disorder), to include whether a reduction from 40 percent to 20 percent effective July 1, 2011 was proper.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  An April 2011 rating decision reduced the Veteran's disability rating for PFB from 30 percent to 10 percent effective July 1, 2011; reduced his disability rating for a lumbar spine disorder from 40 percent to 20 percent effective July 1, 2011; and denied a disability rating in excess of 10 percent for epicondylitis of the left elbow.  A September 2011 rating decision denied entitlement to service connection for hypertension.  A TDIU claim also has been raised by the record as part of the Veteran's increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See March 2017 Hearing Transcript wherein Veteran testified that he is unemployed.
 
In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  
 
The Veteran claims his hypertension began during active service.  His service treatment records reflect, in pertinent part, blood pressure readings of 154/74 on August 2, 1996; 148/63, 130/60, and 134/64 on January 30, 2002; 149/105 and 138/82 on December 20, 2005; 143/69 on February 16, 2006; 150/82 and 138/70 on March 20, 2006; and 158/70 on November 14, 2006.  On examination on March 16, 2007, the Veteran reported a recent history of high blood pressure for which he was being monitored.  An in-service stress test report dated in 2002 also showed a maximum blood pressure of 208/78.  After service, a blood pressure reading of 132/90 was recorded on January 22, 2008; 143/71 on September 23, 2008; 146/91, 153/66, and 148/62 on November 6, 2008.

Given the evidence of elevated blood pressure readings in service and shortly after service, a VA examination is warranted for an opinion addressing whether the Veteran's hypertension was incurred in or is otherwise related to his active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In regard to the Veteran's increased rating claims, the Veteran, by and through his representative, has asserted that the previous VA examinations of November 2010 and February 2011 are no longer valid.  See September 2014 Statement of Accredited Representative.  Additionally, the Veteran testified that his service-connected disabilities have worsened.  See March 2017 Hearing Transcript.  On remand, the Veteran should be afforded VA examinations to address the current severity of his service-connected disabilities.

Because the issue of entitlement to TDIU is dependent on the outcome of the increased rating claims that are remanded herein, the Board will defer consideration of this issue.  See Harris v. Derwinski, 1 Vet. App 180, 183   (1991) (holding that two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Finally, as this matter is being remanded, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice concerning his claim for a total disability rating based on individual unemployability due to service-connected disabilities, and ask that he complete a return a VA Form 21-8940.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated from February 2014, forward. 

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of his hypertension.  The claims file, including a copy of this REMAND, must be reviewed by the examiner.  Any medically indicated tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any incident of service, or was manifest within one year of his separation from service, i.e., between July 2007 and July 2008.

In providing this opinion, the examiner should specifically acknowledge the following:

* Service treatment records reflect, in pertinent part, blood pressure readings of 154/74 on August 2, 1996; 148/63, 130/60, and 134/64 on January 30, 2002; 149/105 and 138/82 on December 20, 2005; 143/69 on February 16, 2006; 150/82 and 138/70 on March 20, 2006; and 158/70 on November 14, 2006.  On examination on March 16, 2007, the Veteran reported a recent history of high blood pressure for which he was being monitored.  An in-service stress test report dated in 2002 also showed a maximum blood pressure of 208/78.  

* After service, blood pressure readings of 132/90 was recorded on January 22, 2008; 143/71 on September 23, 2008; 146/91, 153/66, and 148/62 on November 6, 2008.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected pseudofolliculitis barbae.  An appropriate DBQ should be filled out for this purpose, if possible.  The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.

5.  Schedule the Veteran for appropriate VA examinations to assess the current severity of his service-connected epicondylitis of the left elbow and degenerative joint disease of the lumbar spine with herniation of L5-S1 and severe bilateral encroachment.  Appropriate DBQs should be filled out for this purpose, if possible.  

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the thoracolumbar spine and the left elbow.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

 In the report, in addition to setting forth all other pertinent findings, the examiner must address the following:

 * Functional loss during flare-ups and on repeated use: The examiner must elicit from the Veteran the frequency, duration, and severity of flare-ups, as well as precipitating and alleviating factors.  The examiner must also ask the Veteran, and document for the report, the impact of flare-ups on his functioning.  Then, the examiner must provide an estimate as to the additional loss of range of motion during flare-ups based on the above information obtained from the Veteran, as well as all medical evidence available to the examiner from the file and VA treatment records.  If the examiner is not able to estimate additional loss of range of motion during flare-ups, the examiner must specifically explain why the above information, and particularly the Veteran's description of their severity, duration, and impact on functioning, is not sufficient to make such an estimate. 
 
The entire claims file and a copy of this REMAND must be made available to the examiner(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.

6.   Provide the Veteran an appropriate VA examination to evaluate the issue of entitlement to a TDIU.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment.

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities and opine as to the impact of the service-connected disabilities (sleep apnea with obstructive pulmonary disease, pseudofolliculitis barbae, epicondylitis of the left elbow, degenerative joint disease of the lumbar spine with herniation of L5-S1 and severe bilateral encroachment, right elbow strain with spur, headaches, patellofemoral syndrome of the right knee, dermatitis, right ankle sprain, and right wrist sprain) to include in the aggregate, on his ability to secure and follow a substantially gainful occupation. 

 All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

7.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




